IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DERRICK ALLEN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0973

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed July 25, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Derrick Allen, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits. See Banks v.

Jones, 41 Fla. L. Weekly D1584a (Fla. 1st DCA July 12, 2016); Gardener v.

Florida Department of Corrections, 178 So. 3d 92 (Fla. 1st DCA 2015).

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.